DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0299887 to Miyaji et al. 
As discussed in the prior Office actions, Miyaji discloses an image forming apparatus includes a positively-charged single layer type electrophotographic photoreceptor, a charging device with a contact charging roller for charging a surface of the photoreceptor and an exposure device for exposing the charged surface of the photoreceptor to light to form an electrostatic latent image (Abstract; Figure 3; ¶¶ [0085] – [0098]).  The charging roller is made of electrically conductive rubber having an Asker-C rubber hardness of 62 to 81° (¶ [0030]).  Asker-C rubber hardnesses in this range avoid uneven charging and reduce peeling of the film 
The positively-charged single layer type electrophotographic photoreceptor comprises a charge generating agent, a charge transport agent, and a polycarbonate binder resin given by the formula:

    PNG
    media_image1.png
    203
    266
    media_image1.png
    Greyscale
, which has yield point strain falls within the range of 9 to 29% and a viscosity-average molecular weight of 30,000 or higher, more preferably 40,000 to 80,000, or even more preferably 45,000 to 75,000 (¶¶ [0055], [0066] - [0071]; Example 15; see pending claims 2-4).  An exemplified polycarbonate copolymer made from bisphenol Z and bisphenol C at a 1:1 ratio having a viscosity-average molecular weight of 55,000 is disclosed in Example 15 (¶ [0132]; Table 2; see pending claims 3-5).  Bisphenol Z polycarbonate is the same as unit (1) in pending claim 5.  Bisphenol C polycarbonate is the same as unit (2) in pending claim 5.  
Figure 8 in Miyaji shows an area of acceptable combination of ten-point average surface roughness (Rz) and Asker C-Hardness of the charge roller.  This figure depicts the acceptable area of combined properties within a rectangle that extends to an Rz of about 19 µm while the Asker C Hardness if from about 62 to 81°.

Based in these disclosures, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a contact charger having an Rz within the full disclosure of Miyaji, such as Rz of about 20 µm, because the reference depicts an acceptable upper limit above the explicitly stated upper limit of Rz = 19 µm.  The artisan would have found it obvious to vary from the explicitly recited range of Rz using routine optimization, particularly in view of Figure 8.
In the response incorporated into the RCE filing, applicant would appear to traverse this rejection because the disclosure in Miyaji would not suggest the surface roughness of 20 µm.  In response the Examiner notes Miyaji shows in Figure 8 that a combination of surface roughness and Asker-C hardness values for the contact charger surface are effective.  The Figure depicts Rz values of up to about 19 micron are effective when the Asker C hardness from about 62 to 81 degrees.  The artisan would expect slight variations from these values would give acceptable results, such as Rz of 20 microns and Asker C Hardness within the noted range.  
Applicant also states, “Miyaji does not teach the rectangle in Figure 8 provides an acceptable combination of ten-point average surface roughness and Asker C-Hardness, as posited in the Office Action.”  Applicant provides no reason for this conclusion, and the Examiner must disagree because in ¶ [0118] Miyaji identifies uneven charging as not observed in this area of the results marked as “O”, which is the area enclosed by the rectangle.  The area encompassed by the rectangle appears to be the areas where the results of the invention are obtained.  If applicant continues with their point of traversal with respect to the rectangle, clarification is requested.
Applicant relies on the evidence in Mayaji to traverse the rejection.  Miyaji’s Comparative Example 11 referenced in the recent remarks has defective and uneven charging.  A review of this evidence shows the charging roller has an Asker C Hardness of 87 degrees and Rz of 21 microns.  The Asker C Hardness value is significantly beyond the values taught as effective by Miyaji (i.e., about 62 to 81 degrees).  This comparative example shows that having both the Rz and Asker C outside the designated range gives deleterious results, not that an Rz value slightly outside the specifically recited range and an Asker C within the disclosed range would be ineffective to achieve the results desired in Miyaji.  
The inventive and comparative examples in the instant specification cited by applicant in the response are also noted.  However these examples all require a two layer structure for the charging roller (see spec. ¶ [0034]), which is not commensurate in scope with the rejected claims or representative of the prior art (e.g., Miyaji).  Additionally, it is not clear in the specification what the Asker C hardness of the rubber layer and the surface average interval of surface roughness are for the charging roller.  These values do not appear to be disclosed in Table 1 (pp. 16-17) or elsewhere in the specification.  Consequently, it is unclear how these characteristics contribute to the results presented and if the inventive results are commensurate in scope with the claims.
This rejection is seen as pertinent for the claims as now presented.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0299887 to Miyaji et al. as applied to claims 1-5 above, and further in view of US Patent Application Publication 2001/0002382 to Jo et al.
Miyaji is described above.  The findings of fact and conclusions of law presented above are incorporated here.  This rejection is applied based on claim 7 specifying the charging roller’s volume resistivity.
Miyaji does not disclose the volume resistivity of the charging roller used to charge the surface of the photoreceptor, but the reference does disclose the charging roller is made of an electrically conductive rubber (¶ [0034]).  Miyaji teaches the composition of the charging roller is chosen to provide uniformity of electrical charge (¶¶ [0033], [0034]).
Jo teaches it has been established through a variety of studies on the structure of a charge roller that a semiconductive resilient rubber should maintain a volume resistivity of 107 Ωcm to 108 Ωcm to allow a photosensitive drum to have a uniformly charged surface contacting a charge roller.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to prepare Miyaji’s charge roller with a volume resistivity of 107 Ωcm to allow a photosensitive drum to have a uniformly charged surface.  This would be advantageous in Miyaji because a uniformly charged photoreceptor is taught by Miyanji as desirable in the art. 
Applicant would appear to traverse this rejection of Miyaji in combination with Jo for the reasons given above with respect to Miyaji’s discloses Rz values.  The rejection is maintained because Miyaji is seen as reasonably suggesting to the artisan that a charging roller surface with an Rz of 20 µm and rubber layer Asker C hardness would be effective to give the desired photoreceptor charging effects.  Thus, the combination with Jo remains effective for the reasons give above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0299887 to Miyaji et al. as applied to claims 1-5 above, and further in view of US Patent Application Publication 2018/0217512 to Ike et al.
Miyaji is described above.  The findings of fact and conclusions of law presented above are incorporated here.  Miyaji does not disclose the surface roughness of the disclosed single layer type electrophotographic photoreceptor.
Ike teaches the effectiveness of preparing a photoreceptor with an arithmetic mean roughness Ra within the range of from 20 nm to 100 nm, a ten-point average roughness Rz within the range of from 0.2 µm to 1.0 µm and a mean spacing of profile irregularities Sm of 20 µm or less in the initial stage of use (Abstract; ¶¶ [0075] – [0079]).  As seen in Figure 2, the photoreceptor 20 is charged by a contact charger 42 (¶¶ [0048] – [0051])  The noted surface roughness gives improved cleaning of the photoreceptor, which leads to reduced contamination of the charging device and reduced blade wear (¶¶ [0008] – [0011], [0129] – [0137]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to prepare Miyaji’s apparatus having a photoreceptor with a surface roughness of from 0.2 µm to 1.0 µm, an arithmetic mean roughness Ra within the range of from 20 nm to 100 nm, and a mean spacing of profile irregularities Sm of 20 µm or less because these characteristics give reduced contamination of the charging roller in the imaging apparatus as well as reduced blade wear of the cleaning device.  The artisan would recognize these characteristics as advantageous because Miyaji discloses the use of a contact charging roller for charging the photoreceptor and the desire for reduced wear in a cleaning device (see Miyaji: ¶ [0090]).
Applicant would appear to traverse this rejection of Miyaji in combination with Jo for the reasons given above with respect to Miyaji’s discloses Rz values.  The rejection is maintained because Miyaji is seen as reasonably suggesting to the artisan that a charging roller surface with an Rz of 20 µm and rubber layer Asker C hardness would be effective to give the desired photoreceptor charging effects.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0299887 to Miyaji et al. in view of US Patent Application Publication 2016/0266511 to Kuroda et al.
Miyaji was described above.  The findings of fact and conclusions of law presented above are incorporated here.  Miyaji does not identically disclose the use of a charging roller in its apparatus where the Rz value is as claimed for the roller surface and where the charging roller has a surface layer on the electroconductive rubber layer (claim 10).  As noted above, Miyaji teaches the voltage applied by the voltage application means is preferably a DC voltage (¶ [0037], [0039]).
Kuroda teaches when only a DC voltage is applied to the charging member, the discharge area becomes narrow, which makes it difficult to allow a photoconductor to maintain a stable potential in an image forming apparatus (¶ [0003]).  Kuroda discloses a specific charging roller that has long life with stable charging properties when a DC voltage is used in an imaging apparatus (¶¶ [0004], [0058], [0063]; Figure 7).  To obtain these benefits Kuroda discloses a charging roller comprising a conductive support 1, a conductive elastomer layer stacked on the conductive support 2, and a conductive resin layer stacked on the conductive elastomer layer 3 (¶¶ [0005], [0030]; Figure 1; see pending claim 10).  The conductive resin layer includes a matrix material and a plurality of particles dispersed in the matrix material (¶ [0005], which as seen in Figure 3 extend from the surface of the elastomer layer to give the desired surface roughness.  Compare Kuroda’s Figure 3 with Figure 4 of the instant application.  
The 10-point average roughness (Rz) of Kuroda’s conductive resin layer may be in a range of about 10.0 µm to about 35.0 µm to give stable charging (¶¶ [0007], [0050]).  Useful resin particles are nylon particles (¶ [0011]) with a distance between the particles of 50 µm to 400 µm (¶ [0045]; i.e., Sm in the instant claims).  The charging member has an Asker C Hardness of 78 ± 4 (¶¶ [0014], [0054]).  See Examples 11, 14, and 17 as specifically pertinent conductive resin layers with respect to the instant invention.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the charging roller of Kuroda in the apparatus of Miyaji because Miyaji discloses an apparatus having DC charging and desires a charging roller for this purpose with controlled Rz surface roughness and Sm values.  Kuroda discloses a specific charging roller for an image forming apparatus that is useful for DC charging and has excellent charge stability over time with controlled Rz and Sm values.  The artisan would recognize the references are from the same field of endeavor and are both concerned with DC charging effects in imaging apparatus. The artisan would also see an advantage to including Kuroda’s charging member in Miyaji’s apparatus to obtain the benefits of long life with stable charging properties when a DC voltage is used.  Miyaji teaches the charging roller is made of electrically conductive rubber having an Asker-C rubber hardness of 62 to 81°.  These hardnesses avoid uneven charging and reduce peeling of the film of the photoreceptor.  Thus the noted hardness in the layers of Kuroda’s charging roller would have been obvious to obtain the noted benefits.
Applicant’s remarks in the RCE filing have been considered with respect to this combination of references and the rejection as now applied.  The Examiner’s remarks above concerning Miyaji and the specification evidence are incorporated here.  With respect to the supporting Kuroda document, Kuroda shows effective 10-point average roughness (Rz) of the conductive resin layer of a charging member may be in a range of about 10.0 µm to about 35.0 µm, which overlaps with the surface roughness taught by Miyaji.  This surface roughness feature provides stable charging to the photoreceptor.  The references show an overlap for the charging roller surface roughnesses and Kuroda specifically discloses surface roughnesses within the range of the instant claims (e.g., from 20 µm to 35 µm).  Kuroda also shows an Asker-C Hardness for the charging member within the range taught by Miyaji as effective (see Kuroda’s disclosure of an Asker C hardness of 78 ± 4).  Again, there is an overlap of characteristics between the charging rollers in the Miyaji and Kuroda references, which would suggest Kuroda’s charging roller is effective within the apparatus of Miyaji, such as an Asker C hardness of 78 ± 4 and a ten-point surface roughness of about 20 µm.  Both references are also concerned with charging characteristics on the photoreceptor, such as uniformity of the applied DC charge (see Kuroda ¶ [0003]; Miyaji ¶ [0033]).  These similarities in charging roller structure and similarity in desired effect of the charging roller would suggest similar usefulness for Kuroda’s charging roller in Miyaji’s imaging apparatus.
The art rejections are still seen as proper for the reasons given in the prior Office actions and in view of the remarks concerning Miyaji and Kuroda presented here.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        17 February 2021